Exhibit 10.7
Dell Inc.
Deferred Compensation Plan
Amended and Restated
Effective as of January 1, 2005

 



--------------------------------------------------------------------------------



 



Table of Contents

                                      Page
 
                    Article I. Definitions and Construction     2  
 
    1.1     Definitions     2  
 
    1.2     Number and Gender     8  
 
    1.3     Headings     8  
 
                    Article II. Participation     8  
 
    2.1     Participation     8  
 
    2.2     Termination of Participation     9  
 
    2.3     Reemployment of a Participant     10  
 
                    Article III. Contributions     10  
 
    3.1     Participant Compensation Deferrals     10  
 
    3.2     Company Credits     12  
 
                    Article IV. Allocations to Participant Accounts     12  
 
    4.1     Individual Accounts     12  
 
    4.2     Investment of Accounts     13  
 
    4.3     Allocation of Net Income or Loss and Changes in Value     13  
 
                    Article V. Hypothetical Investment of Accounts     14  
 
    5.1     Hypothetical Investment of Accounts     14  
 
    5.2     Designation of Investment Funds     14  
 
                    Article VI. Vested Interest     15  
 
    6.1     Vesting of Compensation Deferrals Account     15  
 
    6.2     Vesting of Company Credits Account     15  
 
    6.3     Forfeitures     17  
 
                    Article VII. In-Service Withdrawals     17  
 
    7.1     Rules Governing Grandfathered Benefits.     17  
 
    7.2     Rules Governing 409A Balances     19  
 
                    Article VIII. Benefit Distributions     20  
 
    8.1     General Rules     20  
 
    8.2     Rules Governing Form and Timing for Payment of Grandfathered
Benefits     21  
 
    8.3     Rules Governing Form and Timing for Payment of 409A Balances     22
 
 
    8.4     Designation of Beneficiaries     24  

 i 

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                                      Page
 
                   
 
    8.5     Payments Pursuant to a QDRO     25  
 
    8.6     Payer of Benefits     25  
 
    8.7     Unclaimed Benefits     25  
 
                    Article IX. Transition Rules     26  
 
    9.1     Deferral Elections for Plan Years 2005 and 2006     26  
 
    9.2     Distribution Elections     27  
 
                    Article X. Administration of Plan     27  
 
    10.1     Appointment of Committee     27  
 
    10.2     Term, Vacancies, Resignation, and Removal     27  
 
    10.3     Self-Interest of Committee Members     27  
 
    10.4     Committee Powers and Duties     28  
 
    10.5     Claims Review     28  
 
    10.6     Company to Supply Information     29  
 
    10.7     Indemnity     29  
 
                    Article XI. Purpose and Unfunded Nature of the Plan     30  
 
    11.1     Purpose of Plan     30  
 
    11.2     Unfunded Nature of Plan     30  
 
    11.3     Funding of Obligation     30  
 
                    Article XII. Participating Entities     31  
 
    12.1     Designation of Participating Entities     31  
 
                    Article XIII. Miscellaneous     32  
 
    13.1     Not Contract of Employment     32  
 
    13.2     Alienation of Interest Forbidden     32  
 
    13.3     Withholding     32  
 
    13.4     Amendment and Termination     33  
 
    13.5     Severability     34  
 
    13.6     Governing Laws     34  

 ii 

 



--------------------------------------------------------------------------------



 



DELL INC.
DEFERRED COMPENSATION PLAN
     Dell Inc., a corporation organized and existing under the laws of the State
of Delaware (the “Company”), hereby restates the Dell Computer Corporation
Deferred Compensation Plan, to be retitled as the Dell Inc. Deferred
Compensation Plan (the “Plan”), such restatement to be effective as of
January 1, 2005, except as otherwise provided herein;
W I T N E S S E T H:
     WHEREAS, the Company wishes to promote in certain of its highly compensated
employees, and those of its affiliates, the strongest interest in the successful
operation of the business and increased efficiency in their work, to align the
financial interests of such employees with those of Company shareholders and to
provide an opportunity for accumulation of funds for their retirement; and
     WHEREAS, the Plan was initially adopted effective May 1, 1991, and
previously has been amended and restated effective as of April 1, 1996,
January 1, 1999, January 1, 2001, and January 1, 2002; and
     WHEREAS, it is intended that the Plan be “unfunded” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to any participant or beneficiary under the Internal
Revenue Code of 1986, as amended (the “Code”) prior to actual receipt of
benefits hereunder;
     WHEREAS, the Plan’s terms for the period between May 1, 1991 and
December 31, 2004 have been documented under the terms of the prior plan
documents, summary plan descriptions, administrative forms, administrative
rules, summaries and other documentation as have been previously used by the
Company and the Committee to administer the Plan, which terms are expressly
intended to continue to apply to all Grandfathered Benefits (defined below); and
     WHEREAS, the Company desires to amend and restate the Plan, effective
January 1, 2005, except as otherwise provided herein, to revise the Plan’s terms
to satisfy the applicable requirements of Code Section 409A with regard to
amounts that are not classified as Grandfathered Benefits and intends that the
Plan be interpreted and administered in accordance with Code Section 409A and
any guidance issued thereunder; and
     NOW THEREFORE, the Plan is hereby restated in its entirety as follows with
no interruption in time, effective as of January 1, 2005, except as otherwise
indicated herein:

-1-



--------------------------------------------------------------------------------



 



ARTICLE I.
Definitions and Construction

1.1   Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.

  (a)   Account: A Participant’s Compensation Deferrals and Company Credits
Account, if any. The amounts credited to the account shall be segregated and
separately accounted for as follows:

  (1)   Grandfathered Benefits. The portion of a Participant’s Compensation
Deferral and Company Credits Account, as applicable, which holds amounts
credited to such account for Plan Years beginning prior to January 1, 2005 and
which are 100% vested as of December 31, 2004.     (2)   409A Benefits. The
portion of a Participant’s Compensation Deferral and Company Credits Account, as
applicable, which holds both amounts credited to such account for Plan Years
beginning on and after January 1, 2005, and amounts credited to such account for
Plan Years beginning prior to January 1, 2005 which were not 100% vested as of
December 31, 2004. At the direction of the Committee, the Plan shall establish a
subaccount for each Plan Year beginning on and after January 1, 2005, which
shall hold the total of amounts credited to a Participant’s Compensation
Deferral and Company Credits Account for the applicable Plan Year.

  (b)   Affiliate: Each trade or business (whether or not incorporated), which
together with Dell Inc. would be deemed to be a “single employer” within the
meaning of Code Section 414(b), (c), (m), or (o).     (c)   Base Salary: A
Participant’s gross base salary payable in the ordinary course of business under
an Employer’s payroll system excluding periodic bonuses.     (d)   Base Salary
Deferral(s): Base Salary deferred by a Participant pursuant to Section 3.1.    
(e)   Bonus: The Annual Incentive Bonus Plan and Annual Incentive Compensation
Plan, if any, paid in cash by an Employer to or for the benefit of a Participant
for services rendered or labor performed while a Participant during a Bonus
Year. The Bonus also may include any long-term cash incentive payments provided
to newly hired executives. For purposes of this Plan, the term Bonus expressly
excludes any bonuses received under any other compensation or bonus plan
sponsored by an Employer. Except as provided above, no additional bonus payments
shall be classified as a Bonus under this Plan.     (f)   Bonus Deferral(s):
Bonus deferred by a Participant pursuant to Section 3.1.     (g)   Bonus Year:
The twelve consecutive month period ending on the last day of each fiscal year;
provided, however, that the Bonus Year may be changed by the

-2-



--------------------------------------------------------------------------------



 



      Committee to reflect the twelve month period used by the Company under the
Annual Incentive Compensation Bonus program for each group of Eligible Employees
hereunder, if any.

  (h)   Change of Control:

  (1)   With Respect to Grandfathered Benefits: With respect to Grandfathered
Benefits, a Change of Control occurs upon the earliest to occur of any of the
following:

  (A)   The acquisition by any person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934
(“Exchange Act”)) of 20% or more of either (i) the then outstanding shares of
stock, or (ii) the combined voting power of the then outstanding voting
securities of Dell Inc.; provided, however, that for purposes of this Paragraph
(A), the following acquisitions shall not constitute a Change of Control: (i)
any acquisition directly from Dell Inc., (ii) any acquisition by Dell Inc.,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Dell Inc. or any corporation controlled by Dell Inc., (iv) any
acquisition by Mr. Michael S. Dell, his “affiliates” (as defined in Rule 12b-2
promulgated under the Exchange Act) or “associates” (as defined in Rule 12b-2
promulgated under the Exchange Act), his heirs, or any trust or foundation to
which he has transferred or may transfer stock (collectively, “Michael Dell”),
or (v) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii), and (ii) of Paragraph (C) of this
Section 1.1(h); or     (B)   Individuals who constitute the Incumbent Board (as
later defined) cease for any reason to constitute at least a majority of the
Directors; or     (C)   Approval by the stockholders of Dell Inc. of a
reorganization, merger, or consolidation, or sale or other disposition of all or
substantially all of the assets of Dell Inc., or the acquisition of assets of
another corporation (a “Business Combination”), unless following such Business
Combination (i) all or substantially all of the persons who were the beneficial
owners, respectively, of the outstanding stock and outstanding voting securities
of Dell Inc. immediately prior to such Business Combination beneficially own,
directly or indirectly, immediately following such Business Combination more
than 60% of the then outstanding shares of common stock and more than 60% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns Dell Inc. or all or substantially all of Dell
Inc.’s assets either

-3-



--------------------------------------------------------------------------------



 



      directly or through one or more subsidiaries), (ii) no person (excluding
any employee benefit plan (or related trust) of Dell Inc., such corporation
resulting from such Business Combination, and Michael Dell) beneficially owns,
directly or indirectly, 20% or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or 20% or more
of the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board (as later defined) at the time of the execution
of the initial agreement, or of the action of the Directors, providing for such
Business Combination; or     (D)   Approval by the stockholders of Dell Inc. of
a complete liquidation or dissolution of Dell Inc.

      For purposes of this Subsection (1), “Incumbent Board” shall mean the
individuals who, as of the Effective Date, constitute the Directors; provided,
however, that any individual becoming a Director, subsequent to such date whose
election, or nomination for election by Dell Inc.’s stockholders, was approved
by a vote of at least a majority of the Directors then comprising the Incumbent
Board shall be considered a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Directors.     (2)   With
Respect to 409A Benefits: With respect to 409A Benefits, the occurrence of any
event or transaction constituting a “change in ownership or effective control”
within the meaning of Treasury Regulations or other Internal Revenue Service
guidance promulgated pursuant to Code Section 409A(a)(2)(A)(v). The occurrence
of a Change of Control will be determined and certified by the Committee
strictly in accordance with the foregoing sentence; the Committee may not
exercise discretion in applying the requirements of relevant Internal Revenue
Service guidance in the determination of the occurrence of a Change of Control.
For purposes of this provision, the following acquisitions of stock by the
Company shall not constitute a Change of Control: (i) any acquisition directly
from Dell Inc., (ii) any acquisition by Dell Inc., (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Dell Inc. or
any corporation controlled by Dell Inc., (iv) any direct or indirect acquisition
by Mr. Michael S. Dell.

  (i)   Code: The Internal Revenue Code of 1986, as amended from time to time.

-4-



--------------------------------------------------------------------------------



 



  (j)   Committee: The administrative committee appointed by the Leadership
Development and Compensation Committee of the Board of Directors of the Company
to administer the Plan.     (k)   Company: Dell Inc., a corporation organized
and existing under the laws of the State of Delaware, or its successor or
successors.     (l)   Company Credits: The amount, if any, credited to a
Participant’s Company Credits Account pursuant to Section 3.2.     (m)   Company
Credits Account: Included within a hypothetical account for each Participant
which is credited with his Company Credits, pursuant to Section 3.2, and is
credited with (or debited for) such account’s pro rata share of allocable net
income (or net loss) as provided in Section 4.3.     (n)   Compensation: A
Participant’s Compensation for purposes of this Plan shall be Compensation as
defined under Section 1.9 of the Dell Inc. 401(k) Plan, except that the
limitation of Code Section 401(a)(17)(B) set forth in Section 1.9(b) of such
plan shall not be applied.     (o)   Compensation Deferral(s): Base Salary
Deferrals and Bonus Deferrals. Notwithstanding any provision of this Plan or a
Participant’s deferral election, Compensation Deferrals shall not be taken from
amounts paid by an Affiliate that is not incorporated under the laws of the
United States.     (p)   Compensation Deferrals Account: Included within a
hypothetical account for each Participant which is credited with his
Compensation Deferral pursuant to Section 3.1, and credited with (or debited
for) such account’s pro rata share of allocable net income (or net loss) as
provided in Section 4.3.     (q)   Directors: The Board of Directors of Dell
Inc.     (r)   Disability:

  (1)   With Respect to Grandfathered Benefits: With respect to Grandfathered
Benefits, a Disability is a physical or mental condition which, as determined in
the sole discretion of the Committee, totally and presumably permanently
prevents a Participant from engaging in any substantial or gainful employment;
provided, however, that an individual shall be deemed to be disabled if he is
determined to be disabled under the terms of the Dell Inc. 401(k) Plan (prior to
its restatement effective January 1, 2005).     (2)   With Respect to 409A
Benefits: With respect to 409A Benefits, a Participant will be considered to
have incurred a Disability for Plan purposes if the Participant:

  (A)   Is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can

-5-



--------------------------------------------------------------------------------



 



      be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or     (B)   Is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan sponsored by an
Employer.

Any determination of Disability under this Subsection (2) may be made by any
person, including the administrator of a disability insurance program, and the
Plan need not specify who will make the determination. The determination shall
be made in accordance with the requirements of Code Section 409A and any
guidance issued thereunder.

  (s)   Effective Date: January 1, 2005, except as otherwise provided herein.  
  (t)   Election Date: The first day of the Plan Year with respect to Base
Salary Deferrals and the last day of the sixth month of a Bonus Year with
respect to Bonus Deferrals.     (u)   Employee: Any individual on the payroll of
an Employer (i) whose wages from the Employer are subject to withholding for
purposes of Federal income taxes and for purposes of the Federal Insurance
Contributions Act, (ii) who is included within a “select group of management or
highly compensated employees,” as such term is used in ERISA Section 401(a)(1),
and (iii) who is designated by the Committee as eligible to participate in this
Plan.     (v)   Employer or Participating Employer: The Company and any
Affiliate of the Company to the extent that (i) an Employee of such Affiliate is
a Participant hereunder, and (ii) the Affiliate has adopted the Plan in
accordance with the provisions of Article XII.     (w)   ERISA: Public Law
No. 93-406, the Employee Retirement Income Security Act of 1974, as amended from
time to time.     (x)   Investment Fund(s): The investment fund(s) designated by
the Committee from time to time for the hypothetical investment of a
Participant’s Accounts pursuant to Article V.     (y)   Participant: An Employee
participating in the Plan in accordance with the provisions of Section 2.1.    
(z)   Plan: The Dell Inc. Deferred Compensation Plan, as amended from time to
time.     (aa)   Plan Year: The twelve (12)-consecutive month period commencing
January 1 of each year.

-6-



--------------------------------------------------------------------------------



 



  (bb)   Retirement Date: The date upon which a Participant attains sixty-five
(65) years of age.     (cc)   Separation From Service or Separates From Service:
The termination of Participant’s employment with the Company in accordance with
the Company’s policies and procedures which is not an authorized leave of
absence (as determined under the Company’s standard leave policies); provided,
however, that the Company and the Participant reasonably anticipate that no
further services will be performed after the termination date or that the level
of bona fide services the Participant will perform after such date (whether as
an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or as an independent contractor) over the
immediately preceding thirty-six (36)-month period (or the full period of
services to the Company if the Participant has been providing services to the
Company for less than thirty-six (36) months).     (dd)   Specified Employee:
The terms “Specified Employee” means (i) an officer of an Employer earning more
than $135,000 per year, as adjusted from time to time in accordance with
Internal Revenue Service guidelines, (ii) a five per cent (5%) owner of a
Participating Employer, or (iii) a one percent (1%) owner of a Participating
Employer having Compensation from the Participating Employer of more than
$150,000, all as determined in accordance with Sections 409A and 416(i) of the
Code and applicable Treasury Regulations issued thereunder. The Company shall
designate those individual Participants who are Specified Employees pursuant to
any policy established by the Board or Committee as applicable. In the event
that a separate policy is not established by the Board or Committee, this
determination shall be made by the Board or Committee in accordance with Code
Sections 409A and Treasury Regulation Section 1.409A-1(i). This designation
shall be made following each calendar year and shall apply during the entire
determination year, which shall be each April 1st through March 31st.     (ee)  
Trust or Trust Fund: The fund consisting of funds, investments and properties,
if any, held pursuant to the provisions of the Trust Agreement, together with
all income, profit, and increments thereto.     (ff)   Trust Agreement: The Dell
Computer Corporation Deferred Compensation Trust, entered into between the
Company and the Trustee pursuant to Section 11.3, as such agreement may be
amended from time to time.     (gg)   Trustee: The corporation, individual or
individuals appointed by the Directors to administer the Trust Fund in
accordance with the terms of the Trust Agreement.     (hh)   Unforeseeable
Financial Emergency:

  (1)   With Respect to Grandfathered Benefits: With respect to Grandfathered
Benefits, an Unforeseeable Financial Emergency is an unexpected need of the
Participant for cash, which (i) arises from an illness, casualty loss, sudden

-7-



--------------------------------------------------------------------------------



 



      financial reversal, or such other unforeseeable occurrence that is caused
by an event beyond the control of the Participant, (ii) would result in severe
financial hardship to the Participant if his Compensation Deferral election was
not canceled pursuant to Section 3.1(c) or if a withdrawal pursuant to
Section 7.1 was not permitted, and (iii) cannot be reasonably satisfied from
other resources of the Participant. Cash needs arising from foreseeable events,
such as the purchase of a house or education expenses for children, shall not be
considered to be the result of an Unforeseeable Financial Emergency.     (2)  
With Respect to 409A Benefits: With respect to 409A Benefits, an Unforeseeable
Financial Emergency is a severe financial hardship to the Participant resulting
from any of the following:

  (A)   An illness or accident of the Participant or the illness or accident of
the Participant’s spouse or dependent (as defined in Code Section 152(a));    
(B)   Loss of the Participant’s property due to casualty; or     (C)   Other
similar extraordinary and unforeseeable circumstance arising as a result of
events beyond the Participant’s control.

Any determination of Unforeseeable Financial Emergency under this Subsection
(2) shall be made in accordance with the requirements of Code Section 409A and
any guidance issued thereunder.

  (ii)   Valuation Dates: Each day the NASDAQ is open for business.     (jj)  
Vested Interest: The percentage of a Participant’s Accounts that, pursuant to
Article VI, is vested.

1.2   Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural, and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.   1.3   Headings. The
headings of Articles and Sections herein are included solely for convenience,
and if there is any conflict between such headings and the text of the Plan, the
text shall control.

ARTICLE II.
Participation

2.1   Participation.

  (a)   Prior to the first day of each Plan Year, the Committee, in its sole
discretion, shall select and notify those Employees who are newly eligible to
become Participants as

-8-



--------------------------------------------------------------------------------



 



of the first day of the immediately following Plan Year. Any such eligible
Employee may become a Participant on the first day of the immediately following
Plan Year or on the first day of any subsequent Plan Year (with respect to Base
Salary deferrals) or as of the first day of any subsequent Bonus Year (with
respect to Bonus deferrals) by executing and filing with the Committee, prior to
the applicable Election Date, the enrollment form prescribed by the Committee in
accordance with Article III.

  (b)   Notwithstanding Subsection (a) above, if an individual is designated by
the Committee as an Employee following the first day of a Plan Year (with
respect to Base Salary deferrals) or following the first day of a Bonus Year and
prior to the Election Date for a Bonus Year (with respect to Bonus deferrals),
such eligible Employee may elect to become a Participant as follows:

  (1)   With respect to Base Salary Deferrals, by filing a deferral election
with the Committee during the thirty (30)-day period commencing on the date of
such designation, with such election to be effective with respect to Base Salary
earned after his initial Base Salary Deferral election is effective; or prior to
the Election Date for any subsequent Plan Year, with such election to be
effective with respect to Base Salary earned in such subsequent Plan Year; and  
  (2)   With respect to Bonus Deferrals, by filing a deferral election with the
Committee during the thirty (30)-day period commencing on the date of such
designation, with such election to be effective with respect to a Bonus
attributable to services performed in the Bonus Year that contains such Election
Date. If the Bonus deferral election is filed within the first six months of the
Bonus Year, such election shall apply to the entire Bonus paid for the Bonus
Year. If the Bonus deferral election is filed after the end of the first six
months of the Bonus Year, the Bonus deferral election shall apply to a portion
of the Participant’s Bonus which is earned following the date such election is
filed. This amount shall be determined by multiplying the total amount of such
Bonus by the ratio of: (i) the number of days remaining in the computation
period (following the date the election is filed, and (ii) the total number of
days in the computation period (typically 365 for annual bonuses (366 in any
year that computation period that includes April during a year that is
classified as a “leap year)).

  (c)   Once an individual has been designated as an Employee and commences Plan
participation, he shall remain a Participant eligible to participate in the Plan
each Plan Year or Bonus Year until his participation is terminated in accordance
with Section 2.2 or the Committee terminates his designation as an Employee
under this Plan.

2.2   Termination of Participation. Notwithstanding any provision herein to the
contrary, an individual who has become or is entitled to become a Participant of
the Plan shall cease to be or entitled to be a Participant effective as of the
earliest to occur of the following: (i) the date the Participant is no longer
employed by an Employer, (ii) the first day of the Plan Year

-9-



--------------------------------------------------------------------------------



 



    following the date on which the Participant elects to terminate his deferral
elections as permitted under the Plan’s terms or (iii) the first day of the Plan
Year following the date on which the Committee determines that the Participant
is no longer eligible to participate in the Plan.   2.3   Reemployment of a
Participant.

  (a)   A Participant who terminates employment with an Employer and is
subsequently rehired by an Employer shall not be entitled to commence or
continue participation in the Plan unless and until he is again eligible to
become a Participant in accordance with Section 2.1. In the case of such a
rehired Participant, his recommencement of Plan participation, if any, shall be
considered as his initial commencement of participation for purposes of the
Plan. If the Participant is rehired within twenty four months following his
termination of employment, such individual shall not be eligible for
reenrollment in the Plan until the next annual enrollment period.     (b)   A
Participant whose employment is transferred to an Affiliate that is not a
Participating Employer, or to a position that causes such individual to be
ineligible to participate in the Plan, and whose employment is subsequently
transferred to a Participating Employer, or to a position that causes such
individual to be eligible to participate in the Plan, shall be permitted to
recommence Plan participation. If the Participant becomes eligible to
participate in the Plan within twenty four months following the date he ceased
to be eligible to participate in the Plan, such individual shall not be eligible
for reenrollment in the Plan until the next annual enrollment period.

ARTICLE III.
Contributions

3.1   Participant Compensation Deferrals. Each Participant may elect to defer a
portion of his Compensation in accordance with this Section. Compensation not
deferred by a Participant pursuant to this Section shall, for purposes of this
Plan, be received by such Participant in cash.

  (a)   Base Salary Deferrals.

  (1)   Each Participant may elect to defer receipt of an integral percentage
from one percent (1%) to fifty percent (50%) of his Base Salary for any Plan
Year under the Plan as a Base Salary Deferral. Notwithstanding the preceding,
the Committee may, by resolution, provide that the maximum deferral limit for
certain groups of Participants shall be less than fifty percent (50%) with such
determination, if any, to be effective as of the first day of the following Plan
Year. Such election must be made in the form and within the time period required
by the Committee.     (2)   A Participant’s election to defer Base Salary for
any Plan Year under the Plan must be made prior to the Election Date for Base
Salary Deferrals and shall be irrevocable for such Plan Year.

-10-



--------------------------------------------------------------------------------



 



  (3)   If an Employee becomes initially eligible under the Plan following an
Election Date, he may make an election to defer Base Salary, which election
shall, as provided in Paragraph (4) below, apply to amounts earned after the
election is filed.     (4)   A Participant’s election to make Base Salary
deferrals shall become effective as of the Election Date next following the date
such Participant executes and files with the Committee the form described in
Paragraph (1) above. Notwithstanding the foregoing, if an Employee is designated
as initially eligible under the Plan following an Election Date, such Employee’s
election to make Base Salary deferrals shall become effective as soon as
administratively feasible following the date such election is received by the
Committee provided the election is made within 30 days of being designated an
eligible Employee; provided, however, that such election shall apply no earlier
than the first day of the payroll period coincident with or next following such
date.     (5)   The reduction of a Participant’s Base Salary pursuant to this
election shall be effected by Base Salary reductions as of each payroll period
within the Plan Year.     (6)   A Participant shall be deemed to have elected
the same Base Salary Deferral percentage and the same form of distribution
pursuant to this Subsection for a Plan Year that was in effect for the
immediately preceding Plan Year unless such Participant elects a new deferral
percentage or a new form of distribution for the Plan Year in accordance
Paragraph (1) above or elects to terminate his deferral election under the Plan
effective as of the first day of the immediately following Plan Year.

  (b)   Bonus Deferrals.

  (1)   Each Participant may elect to defer receipt of an integral percentage of
from 1% to 100% of his Bonus for any Bonus Year under the Plan as a Bonus
Deferral. Such election must be made in the form and within the time period
required by the Committee. Notwithstanding any provision hereof, the portion of
a Participant’s Bonus which is deferred pursuant to this Subsection shall be
subject to withholding for applicable payroll taxes (i.e., amounts required to
be withheld under Code Section 3121(v)) and such taxes shall be netted from the
portion of his Bonus deferred hereunder.     (2)   A Participant’s election to
defer a Bonus under the Plan must be made on or prior to the Election Date for
Bonus Deferrals, and such election shall be irrevocable for such Bonus Year.    
(3)   If an Employee becomes initially eligible under the Plan following an
Election Date for Bonus Deferrals, he shall be eligible to make a Bonus Deferral
Election for such Bonus Year as provided in Section 2.1(b)(2).

-11-



--------------------------------------------------------------------------------



 



  (4)   The reduction of a Participant’s Bonus pursuant to this election shall
be effected at the time such Bonus is paid to such Participant in one lump sum
deferral.     (5)   A Participant’s election to defer a Bonus during a Bonus
Year shall not apply to a Bonus paid during any subsequent Bonus Year.

  (c)   Cancellation of Base Salary Deferral Election. A Participant may not
cancel or modify his Base Salary Deferral election applicable to a Plan Year at
any time during a Plan Year.     (d)   Cancellation of Bonus Deferral Election.
A Participant may not cancel or modify his Bonus Deferral election applicable to
a Bonus Year after such election is submitted to the Committee.     (e)  
Crediting of Deferrals. Compensation Deferrals made by a Participant shall be
credited to such Participant’s Compensation Deferrals Account as of a date
determined in accordance with procedures established from time to time by the
Committee.

3.2   Company Credits. As of any date or dates selected by the Company, the
Company may credit a Participant’s Account with an amount, if any, as the
Company in its sole discretion shall determine. Such credits may be made on
behalf of some Participants but not others, and such credits may vary in amount
among individual Participants. Each Participant’s Account shall be further
divided into separate investment fund subaccounts corresponding to the
investment fund elected by the Participant pursuant to Article V.

ARTICLE IV.
Allocations to Participant Accounts

4.1   Individual Accounts. The Committee shall create and maintain adequate
records to disclose the interest hereunder of each Participant, former
Participant and Beneficiary. Such records shall be in the form of an Individual
Account (including applicable subaccounts) reflecting all credits and debits
made to such Account in the manner herein described. This Account shall be
constituted as follows:

  (a)   Amounts attributable to Compensation Deferrals shall be credited to the
Participant’s Compensation Deferral Portion of his Account.     (b)   Amounts
attributable to Company Credits shall be credited to the Participant’s Company
Credits Portion of his Account.     (c)   The Account shall be segregated into
subaccounts for Grandfathered Benefits and 409A Benefits and accounted for
separately.     (d)   The subaccount attributable to Grandfathered Benefits
shall be credited with the Participant’s Compensation Deferral Portion of the
Account as well as the Company

-12-



--------------------------------------------------------------------------------



 



      Credits Portion of the Account, as applicable, which was 100% vested as of
December 31, 2004.     (e)   The subaccount attributable to 409A Benefits shall
be credited with the Participant’s Compensation Deferral Portion of the Account
and Company Credits portion of the Account, as applicable, which was not vested
as of December 31, 2004, and with all subsequent amounts credited to the
Participant’s Individual Account for Plan Years beginning on and after
January 1, 2005, whether or not 100% vested.     (f)   For each subaccount
holding 409A Benefits, the Committee shall establish a separate subaccount for
each Plan Year beginning on and after January 1, 2005, to which shall be
credited the total of the Participant’s Compensation Deferrals and Company
Credits for the applicable Plan Year.

4.2   Investment of Accounts. The Committee shall credit allocable earnings and
losses to each Participant’s Individual Account according to the hypothetical
investments made by a Participant pursuant to the terms of Article V.   4.3  
Allocation of Net Income or Loss and Changes in Value.

  (a)   As of each Valuation Date, the Committee shall determine the fair market
value and the net income (or net loss) of each Investment Fund for the period
elapsed since the next preceding Valuation Date. The net income (or net loss) of
each Investment Fund since the next preceding Valuation Date shall be
ascertained by the Committee in such manner as it deems appropriate, which may
include expenses, if any, of administering the Investment Fund, the Trust, and
the Plan.     (b)   For purposes of crediting allocable net income (or net
loss), each Participant’s Individual Account shall be divided into subaccounts
to reflect the hypothetical investment of such Participant’s Account in a
particular Investment Fund or Investment Funds pursuant to Article V. As of each
Valuation Date, the net income (or net loss) of each Investment Fund, separately
and respectively, shall be allocated among the corresponding subaccounts of the
Participants who had such corresponding subaccounts invested in such Investment
Fund since the next preceding Valuation Date, and each such corresponding
subaccount shall be credited with (or debited for) that portion of such net
income (or net loss) that the value of each such corresponding subaccount on
such next preceding Valuation Date was of the value of all such corresponding
subaccounts on such date; provided, however, that the value of such subaccounts
as of the next preceding Valuation Date shall be reduced by the amount of any
distributions made therefrom since the next preceding Valuation Date.     (c)  
So long as there is a balance credited to any Account, such Account shall
continue to share in earnings (or loss) allocations pursuant to this Section.

-13-



--------------------------------------------------------------------------------



 



ARTICLE V.
Hypothetical Investment of Accounts

5.1   Hypothetical Investment of Accounts. The Committee shall from time to time
select, add, and/or delete Investment Funds for purposes of the hypothetical
investment of Participants’ Account. For purposes of crediting allocable
earnings and losses and valuation of each Participant’s Individual Account, each
Participant’s Account shall be deemed to be invested in the Investment Funds.
The Committee shall designate which Investment Fund or Funds the Participant’s
Account shall be deemed to be invested. The preceding notwithstanding, the
Committee may, in its discretion, permit one or more Participants, or any group
of Participants, to direct the hypothetical investment of all or any portion of
their Account in accordance with Section 5.2.   5.2   Designation of Investment
Funds.

  (a)   Each Participant shall designate, in accordance with the procedures
established from time to time by the Committee, the manner in which the amounts
credited to his Account over which he has been given investment discretion by
the Committee shall be deemed to be invested from among the Investment Funds.
Such Participant may designate one of such Investment Funds for the hypothetical
investment of all the amounts credited to such Account, or he may split the
hypothetical investment of the amounts credited to such Accounts between such
Investment Funds in such increments as the Committee may prescribe. If a
Participant fails to make a proper designation, then his Account shall be deemed
to be invested in the Investment Fund or Investment Funds designated by the
Committee from time to time.     (b)   A Participant may change his hypothetical
investment designation for future amounts to be credited to the portion of his
Account over which he has been given investment discretion by the Committee. Any
such change shall be made in accordance with the procedures established by the
Committee, and the frequency of such changes may be limited by the Committee.  
  (c)   If the Committee elects to establish a hypothetical investment fund that
holds shares of the Company’s common stock, a Participant may elect to invest
his Account in such fund. The Committee may in its sole discretion refuse to
recognize Participant elections that it determines may cause the Participant’s
Account to become subject to the short-swing profit provisions of Section 16b of
the Securities Exchange Act of 1934 and establish special election procedures
for Participants subject to Section 16 of such Act.     (d)   A Participant’s
hypothetical investment selections pursuant to the immediately preceding
paragraph shall be made solely for purposes of crediting earnings and/or losses
to his Accounts under Section 4.3 of this Plan. The Committee shall not, in any
way, be bound to actually invest any amounts set aside pursuant to Article X
below to satisfy its obligations under this Plan in accordance with such
selections.

-14-



--------------------------------------------------------------------------------



 



ARTICLE VI.
Vested Interest

6.1   Vesting of Compensation Deferrals Account. A Participant shall have a 100%
Vested Interest in his Compensation Deferrals Account at all times.   6.2  
Vesting of Company Credits Account.

  (a)   A Participant shall acquire a Vested Interest in his Company Credits
Account as such Participant completes Years of Vesting Service (defined below)
in accordance with the following schedule:

      Years of Vesting Service   Vested Interest       Less than 1 year   0%
1 year   20% 2 years   40% 3 years   60% 4 years   80% 5 years or more   100%

  (b)   Notwithstanding Subsection (a) above, a Participant shall have a 100%
Vested Interest in his Company Credits Account upon the earliest to occur of
(i) the attainment of such Participant’s Retirement Date while employed by the
Company, (ii) the death of such Participant while employed by the Company,
(iii) the date such Participant becomes Disabled while employed by the Company,
or (iv) any earlier date designated by the Committee in its sole discretion.    
(c)   For purposes of this Article VI, a “Year of Vesting Service” means
365 days of Service. An Employee shall receive credit for the aggregate of all
time periods commencing on an Employee’s Employment Commencement Date, including
the Re-Employment Commencement Date, and ending on the date a Break in Service
begins. An Employee also shall receive credit for any Period of Severance of
less than 365 days. Fractional periods of a year shall be expressed in terms of
days. In computing an Employee’s Years of Vesting Service, the following rules
shall apply:

  (1)   For a Participant who terminates employment with the Employer and all
Related Employers at a time when he has a Vested Interest in his Employer
Contribution Account of more than 0% but less than 100% and who subsequently is
re-employed after incurring five (5) consecutive Breaks in Service, Years of
Vesting Service earned by the Participant after the Break in Service shall not
be taken into account for purposes of determining the Nonforfeitable percentage
of the Participant’s Account Balance derived from Employer Contributions which
accrued before the Break in Service.     (2)   For a Participant who terminates
employment with the Employer and all Related Employers at a time when he has a
0% Vested Interest in his Employer Contribution Account and who is re-employed
after a Break in Service, service before the Break in Service shall not be taken
into account if the number of consecutive Breaks in Service equals or exceeds
the greater of

-15-



--------------------------------------------------------------------------------



 



(A) five (5), or (B) the aggregate number of Years of Vesting Service before the
Break in Service. If the Participant has made any Salary Reduction Contributions
to the 401(k) Plan, Service before the Break in Service shall not be disregarded
under the immediately preceding sentence.

  (3)   Years of Vesting Service shall include all Years of Vesting Service of
the Employee with any Predecessor Employer (as defined in the 401(k) Plan);
provided, however, that the number of years credited under this provision shall
not exceed five (5).     (4)   Years of Vesting Service with the Employer before
a Participant enters the Plan shall be considered for purposes of vesting.    
(5)   Years of Vesting Service shall include Service with any Affiliate.     (6)
  For purposes of determining Years of Vesting Service, the following
definitions shall apply:

  (A)   Break in Service means a continuous period of 365 days time during which
an Employee is not employed by the Employer, and (ii) begins on the date an
Employee retires, quits, is discharged, or dies, or, if earlier, the twelve
(12) month anniversary of the date on which the Employee was otherwise first
absent from work.     (B)   Period of Severance means the period of time
commencing on the Severance from Employment Date and ending on the date on which
the Employee again performs an hour of service for the Employer.     (C)  
Re-Employment Commencement Date means the first date, following a Period of
Severance which is not required to be considered under the Service rules, on
which the Employee performs an hour of service for the Employer.     (D)  
Severance from Employment Date means the date on which occurs the earlier of:
(i) the date on which an Employee quits, retires, is discharged or dies; or
(ii) the first anniversary of the first date of a period in which an Employee
remains absent from Service, with or without pay, with the Employer for any
other reason, such as vacation, holiday, sickness, disability, leave of absence
or layoff. However, with respect to the timing of any distributions that include
Salary Reduction Contributions, Severance from Employment Date shall have the
same meaning set forth in Section 6.2(b).

  (7)   The Committee, in its discretion, may credit an individual with
“pre-participation service” (within the meaning of Treas. Reg. §
1.401(a)(4)-11(d)(3)(ii)(A)), but only if (i) such pre-participation service
would not otherwise be credited as Service and (ii) such crediting of Service
(A) has a legitimate business reason, (B) does not by design or operation
discriminate

-16-



--------------------------------------------------------------------------------



 



      significantly in favor of Highly Compensated Employees, and (C) is applied
to all similarly situated employees. Moreover, the Committee, in its discretion,
may credit an individual with “imputed service” (within the meaning of Treas.
Reg. § 1.401(a)(4)-11(d)(3)(ii)(B)), but only if (i) such imputed service would
not otherwise be credited as Service, (ii) such crediting of Service (A) has a
legitimate business reason, (B) does not by design or operation discriminate
significantly in favor of Highly Compensated Employees, and (C) is applied to
all similarly situated employees, and (iii) the individual has not permanently
ceased to perform services as an Employee of the Employer or a Related Employer,
provided that clause (iii) of this sentence shall not apply if (A) the
individual is not performing services for the Employer or a Related Employer
because of a Disability, (B) the individual is performing services for another
employer which is being treated under the Plan as actual service with the
Employer or a Related Employer.     (8)   A Participant or Former Participant
who was a former employee of Dell Financial Services, L.P. shall receive credit
for vesting purposes for Service with Dell Financial Services, L.P., provided,
however, that such Participant became an Employee of the Employer or a Related
Employer on the date next following the date of his termination of employment
with Dell Financial Services, L.P.

6.3   Forfeitures. A Participant who terminates employment with the Company and
its Affiliates with a Vested Interest in his Company Credits Account that is
less than 100% shall forfeit to the Company the nonvested portion of such
Account as of the date of such termination.

ARTICLE VII.
In-Service Withdrawals

7.1   Rules Governing Grandfathered Benefits.

  (a)   Unforeseeable Financial Emergency With Respect to Grandfathered
Benefits. Consistent with the Plan’s prior terms and operation, in the event
that the Committee, upon written petition of the Participant, determines in its
sole discretion that the Participant has suffered an Unforeseeable Financial
Emergency as such term is defined with respect to Grandfathered Benefits, the
Participant shall be entitled to withdraw from the portion of his Individual
Account attributable to Grandfathered Benefits an amount not to exceed the
amount determined by the Committee as necessary to meet the Participant’s needs
created by the Unforeseeable Financial Emergency. This distribution shall be
paid in a single lump sum cash payment as soon as administratively practicable
after the Committee has made its determination with respect to the availability
and amount of such withdrawal. If the Participant’s Account is deemed to be
invested in more than one Investment Fund, such withdrawal shall be made pro
rata from each Investment Fund in which such Account is deemed to be invested.
This Subsection shall not be applicable to the Participant following his
termination of employment with an Employer, and in the

-17-



--------------------------------------------------------------------------------



 



      event of such termination, the amounts credited to the Participant’s
Individual Accounts attributable to Grandfathered Benefits shall be payable to
him only in accordance with Article VIII.     (b)   Fixed Schedule In-Service
Distributions with Respect to Grandfathered Benefits.

  (1)   Consistent with the Plan’s prior terms and operation, a Participant may
at any time make an irrevocable election, effective as of the first day of the
next Plan Year, to have all or a portion of his Individual Accounts attributable
to Grandfathered Benefits, determined as of the date his election is made, paid
to him (i) on a fixed date, or (ii) pursuant to a two- to five-year annual
installment schedule specified in such election. Payments under the preceding
sentence shall commence at least one (1) year following the date that such
election is submitted to the Committee in writing.     (2)   The amount of the
payment pursuant to an election under this Subsection shall be stated in the
election, shall be a fixed dollar amount and shall not be adjusted for earnings
or losses.     (3)   Once an in-service distribution election has been filed
with the Committee, such election may be modified by the Participant to provide
that the date on which distribution is to be made or commence shall be a
subsequent date; provided, however, that a Participant may not elect to extend
the date on which distribution is to be made or commence during the two (2) year
period immediately preceding the designated date on which distribution is to be
made or commence.     (4)   A Participant may have only one fixed schedule
in-service distribution election under this Subsection outstanding at any time.
    (5)   If a Participant separates from service prior to the date on which
payment is to be made or commence or, in the case of installment payments, prior
to the distribution of all such payments, his election shall be terminated and
his Individual Account shall be distributed as provided in Section 8.2 below.

  (c)   Involuntary Distributions at the Committee’s Direction. Notwithstanding
anything contained in the Plan to the contrary, if at any time any Participant
is finally determined by the Internal Revenue Service or the U.S. Department of
Labor not to qualify as a member of a select group of “management or highly
compensated employees” as such term is used in ERISA Section 401(a)(1), the
Committee may, in its sole discretion, immediately distribute in one lump sum
cash payment to such Participant the balance of his Individual Account to
attributable to Grandfathered Benefits. A final determination of the Internal
Revenue Service or the U.S. Department of Labor shall be deemed to have occurred
when a decision rendered by the Internal Revenue Service or the U.S. Department
of Labor is no longer subject to administrative appeal within such agency. In
addition, the Committee may, in its exclusive and sole discretion, cause the
Plan to make a distribution to a Participant

-18-



--------------------------------------------------------------------------------



 



      during a Plan Year of that portion of his Individual Account attributable
to Grandfathered Benefits in order to cause the Participant to have sufficient
taxable Compensation to satisfy the annual additions requirements of Code
Section 415 with respect to any qualified retirement plans maintained by the
Company during such Plan Year.

7.2   Rules Governing 409A Benefits.

  (a)   Unforeseeable Financial Emergency with Respect to 409A Benefits. In the
event that the Committee, upon written petition of the Participant, determines
that the Participant has suffered an Unforeseeable Financial Emergency as such
term is defined with respect to 409A Benefits, the Participant shall be entitled
to withdraw from the Compensation Deferrals portion of his Account attributable
to 409A Benefits an amount that may not exceed the amount necessary to satisfy
such Emergency, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance, or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). If the Participant’s Account is deemed to be invested in more than
one Investment Fund, such withdrawal shall be made pro rata from each Investment
Fund in which such Account is deemed to be invested. This Subsection shall not
apply to a Participant following his Separation From Service with an Employer,
and in the event of such Separation, the amounts credited to the Participant’s
Account shall be payable to him only in accordance with Article VIII.     (b)  
Scheduled In-Service Distributions with Respect to 409A Benefits.

  (1)   At the time a Participant makes his deferral election for a Plan Year,
the Participant may also file an irrevocable election to have all or a portion
of his Vested Interest in amounts attributable to 409A Benefits that will be
credited to his Individual Account for such Plan Year paid directly to him:

  (A)   In a single lump sum cash payment on a designated date; or     (B)   In
annual cash payments extending over a period of two to five years, which the
Participant shall specify in his election.

  (2)   The Participant’s election shall specify whether the distribution is for
a fixed dollar amount or the entire amount credited to the Participant’s Account
for such Plan Year. This election shall be irrevocable as of the date the
election is made.     (3)   Distributions under this Subsection may not commence
until at least one (1) full year has elapsed following the date that such
election is submitted to the Committee in writing. The amount of the payment
pursuant to this irrevocable election shall be stated in the election and shall
be a fixed dollar

-19-



--------------------------------------------------------------------------------



 



      amount and shall not be adjusted for earnings or losses following the
election date.     (4)   An in-service distribution election may be modified by
the Participant to provide that the date on which distribution is to be made or
commence shall be a date subsequent to the date payment would otherwise be made
or commence; provided, however, that the following requirements are also met:

  (A)   The Participant must submit this election at least twelve (12) months
prior to the date the payment is scheduled to be made (or the installment
payments are scheduled to commence) pursuant to the existing distribution
election.     (B)   The new election will not be effective until twelve
(12) months have elapsed after the date on which the new election is filed with
the Committee.     (C)   The new election provides that payment will not be made
or commence for at least five (5) years from the date payment would otherwise
have been made or commenced.     (D)   No more than two (2) postponements may be
filed for any scheduled in-service distribution.

Solely for purposes of applying the election modification restrictions described
in this Paragraph, a Participant’s election under this Section to receive an
in-service distribution in the form of installment payments over a fixed period
of time shall be treated as an election of a single payment to be made on the
date the installment payments are to commence.

  (5)   A Participant may have only one (1) fixed schedule in-service
distribution election outstanding under this Section at any time.     (6)   If a
Participant Separates From Service prior to the date on which an in-service
payment is scheduled to be made under this Subsection, his election shall be
terminated and his Individual Account shall be distributed as provided in
Section 8.3 below.

ARTICLE VIII.
Benefit Distributions

8.1   General Rules.

  (a)   Benefit Amount. A Participant’s Plan benefit shall be the value of his
Vested Interest in his Individual Account determined as of the Valuation Date
immediately preceding the time of payment of such Account in accordance with
Section 8.2 or Section 8.3, as applicable.

-20-



--------------------------------------------------------------------------------



 



  (b)   Triggering Events. A Participant’s benefit shall become payable upon the
earliest to occur of the following events, each of which shall be classified as
a “Triggering Event”:

  (1)   A Participant’s Separation From Service with an Employer for any reason;
    (2)   The death of the Participant;     (3)   A determination by the
Committee that the Participant has a Disability; or     (4)   A Change of
Control.

Notwithstanding the preceding sentence, with respect solely to 409A Benefits, if
a Participant is a Specified Employee and Separates From Service for a reason
other than death, distribution of the portion of such Participant’s Individual
Account attributable to 409A Benefits shall commence six (6) months from the
date of his Separation From Service.

8.2   Rules Governing Form and Timing of Payment of Grandfathered Benefits .

  (a)   Commencement of Payments. The portion of a Participant’s Individual
Account attributable to Grandfathered Benefits shall be paid, or payments shall
commence, as soon as administratively practicable following a Triggering Event.
A Participant’s benefit shall be paid to the Participant, unless the Triggering
Event is the death of the Participant, in which case the Participant’s benefit
shall be paid to the Participant’s designated beneficiary as provided in
Section 8.4.     (b)   Form of Payment. A Participant’s Individual Account
attributable to Grandfathered Benefits shall be paid in cash in one of the
following forms:

  (1)   A single lump sum payment; or     (2)   Monthly, quarterly or annual
installment payments for a term certain not to exceed ten (10) years payable to
such Participant or, in the event of such Participant’s death prior to the end
of such term certain, to his designated beneficiary as provided in Section 8.4.

  (c)   Time and Applicability of Election. A Participant must elect one of the
forms of payment listed in Subsection (b) above on or before the date he first
becomes a Participant in the Plan pursuant to Article II. Except as provided in
Subsection (d) below, such election shall be irrevocable by the Participant,
shall remain in effect for all periods of a Participant’s participation in the
Plan and shall be effective with respect to all Grandfathered Benefits. In the
event a Participant fails to timely elect the form in which payment of his
Grandfathered Benefits is to be made, the Participant shall be deemed to have
elected of a single lump sum cash payment.     (d)   Change in the Form of
Payment. Solely with respect to his Grandfathered Benefits, a Participant shall
be entitled to change his elected form of benefit payment at any

-21-



--------------------------------------------------------------------------------



 



      time, to be effective as of the next following January 1st. If a
Triggering Event occurs during a Plan Year following the Committee’s receipt of
the Participant’s written election to change the form of distribution, such
election shall be deemed to be null and void and the immediately preceding
election on file with the Committee shall continue to apply to the form of
distribution of the Participant’s Grandfathered Benefits. A Participant shall
receive his distribution in the form specified in the most recent election form
filed with the Committee.     (e)   Death of Participant. If a Participant dies
prior to the date the payment of his Grandfathered Benefits begins or, if
applicable, is completed, such benefit, or the remaining unpaid installments
that constitute such benefit, as the case may be, shall be paid to such
Participant’s beneficiary designated in accordance with Section 8.4 in a single
lump sum cash payment, notwithstanding any other form of payment elected by such
Participant.     (f)   Distribution following Change of Control. The preceding
Subsections notwithstanding, if the Section 8.1(b) event triggering payment of a
Participant’s Grandfathered Benefits is a Change of Control, such Grandfathered
Benefits shall be paid to the Participant in a single lump sum cash payment as
soon as administratively practicable following the Change of Control.     (g)  
Involuntary Distributions. Notwithstanding any provision of the Plan to the
contrary, the Committee may, in its sole and absolute discretion, distribute a
Participant’s Grandfathered Benefits in the form of a single lump sum cash
payment notwithstanding any other form of distribution elected by the
Participant.

8.3   Rules Governing Form and Timing of Payment of 409A Benefits.

  (a)   Commencement of Payments. The portion of a Participant’s Individual
account attributable to 409A Benefits shall be paid, or payment shall commence,
as soon as administratively practicable following the Triggering Event, subject
to the mandatory six (6) month suspension period that applies to 409A Benefits
payable to any Participant who is classified as a Specified Employee and who
Separates From Service for a reason other than death. The Participant’s
Individual Account attributable to 409A Benefits shall be paid directly to the
Participant, unless the Triggering Event is the death of the Participant, in
which case such amounts shall be paid to the Participant’s designated
beneficiary as provided in Section 8.4.     (b)   Form of Payment. The portion
of a Participant’s Individual Account attributable to 409A Benefits shall be
paid to the Participant in one of the following forms:

  (1)   In a single lump sum cash payment; or     (2)   In cash payments in
monthly, quarterly or annual installments for a term certain not to exceed ten
(10) years payable to such Participant or, in the event of such Participant’s
death prior to the end of such term certain, to his designated beneficiary as
provided in Section 8.4. This form of payment will

-22-



--------------------------------------------------------------------------------



 



      apply only if the value of the Participant’s Vested Interest in his
Individual Accounts attributable to 409A Benefits is not less than $40,000. If
such value is less than $40,000 on the date a Triggering Event occurs, the
Participant shall receive distribution in the form of a lump sum cash payment.

  (c)   Time and Applicability of Election. With respect to 409A Benefits, a
Participant must elect one of the forms of payment listed in Subsection
(b) above at the time the deferral election that applies to such 409A Benefits
is made. Except as provided in Subsection (d) below, such election shall be
effective solely with respect to the amounts deferred pursuant to the election,
shall be irrevocable by the Participant except as provided in Section (d), and
shall remain in effect for all periods of a Participant’s participation in the
Plan. In the event a Participant fails to timely elect the form in which amounts
attributable to 409A Benefits is to be paid, the Participant shall be deemed to
have elected payment of such amounts in the form of a single lump sum cash
payment.     (d)   Change in the Form of Payment. With respect to 409A Benefits,
a modification of a Participant’s previous election related to the form of
distribution with respect to such amounts shall not be effective unless all of
the following requirements are satisfied:

  (A)   The modified election shall not be effective for at least twelve
(12) months following the date on which the modified election is filed with the
Committee.     (B)   Except in the case of modified elections relating to
distributions on account of death, Disability, or Unforeseeable Emergency, the
modified election must provide that payment will not be made or commence for at
least five (5) years from the date payment would otherwise have been made or
commenced.     (C)   A modified election relating to a distribution to be made
on a specified future date or under a fixed payment schedule shall be filed at
least twelve (12) months prior to the date of the first otherwise scheduled
payment.     (D)   A modified election shall not accelerate the time or schedule
of any payment under the Plan, except as may be permitted pursuant to applicable
Treasury Regulations.

Solely for purposes of applying the election modification restrictions described
in this Subsection (d), a Participant’s election to be paid in installment
payments shall be treated as an election of a single lump sum cash payment to be
made on the date the installment payments are scheduled to commence.

  (e)   Death of Participant. If a Participant dies prior to the date on which
the payment of 409A Benefits begins or is completed, such benefit, or the
remaining unpaid portion of such benefit, as the case may be, shall be paid to
such Participant’s beneficiary designated in accordance with Section 8.4 in a
single lump sum cash payment, notwithstanding any other form of payment elected
by such Participant.

-23-



--------------------------------------------------------------------------------



 



  (f)   Distribution following Change of Control. The preceding Subsections
notwithstanding, if the Section 8.1(b) event triggering payment of a
Participant’s Individual Account attributable to 409A Benefits is a Change of
Control, such benefits shall be paid to the Participant in a single lump sum
cash payment as soon as administratively practicable following the Change of
Control; provided, however, that in no event will such benefits be paid within
thirty (30) days following the Change of Control.     (g)   Small Account
Distribution. Notwithstanding the preceding provisions of this Section, if at
any time the combined value of a Participant’s Vested Interest in his Individual
Account attributable to 409A Benefits in the Plan and any other non-qualified,
defined contribution plan sponsored by an Employer in which the Participant
participates is equal to the dollar amount described in Code Section 402(g)(1)
or less, the Committee may distribute such interest to the Participant in a
single lump sum cash payment, provided the following requirements are also
satisfied:

  (1)   The payment is equal to the Participant’s total vested benefits in the
Plan, and all similar plans or arrangements that would constitute a nonqualified
deferred compensation plan under Proposed Treasury Regulation
Section 1.409A-1(c);     (2)   The payment is made on or before the later of
December 31 of the calendar year in which the Participant separates from service
or the 15th day of the third month following the Participant’s separation from
service; and     (3)   The Participant is not provided with an election with
respect to receipt of the payment.

8.4   Designation of Beneficiaries.

  (a)   Each Participant shall have the right to designate the beneficiary or
beneficiaries to receive payment of his benefit in the event of his death. Each
such designation shall be made by executing the beneficiary designation form
prescribed by the Committee and filing such form with the Committee during the
life of such Participant. Any such beneficiary designation may be changed at any
time by execution and filing of a new designation in accordance with this
Subsection. The preceding notwithstanding, (i) if a Participant has designated
his spouse as his beneficiary, such designation shall be void and of no effect
upon the divorce of the Participant and such spouse, unless the Participant
notifies the Committee to the contrary in writing after the date of such
divorce, and (ii) if a Participant who is married on the date of his death has
designated an individual or entity other than his surviving spouse as his
beneficiary, such designation shall not be valid unless (a) such surviving
spouse has consented thereto in writing, and such consent (1) acknowledges the
effect of such specific designation, (2) either consents to the specific
designated beneficiary (which designation may not subsequently be changed by the
Participant without spousal consent) or expressly permits such designation by
the Participant without the

-24-



--------------------------------------------------------------------------------



 



      requirement of further consent by such spouse, and (3) is witnessed by a
Plan representative (other than the Participant) or a notary public, or (b) the
consent of such spouse cannot be obtained because such spouse cannot be located
or because of other circumstances that the Committee in its discretion
determines warrants a waiver of such consent. Any such consent by such surviving
spouse shall be irrevocable.     (b)   If at the time of the death of the
Participant no beneficiary designation form is on file with the Committee, or
such beneficiary designation form is not valid or effective for any reason as
determined by the Committee, then the designated beneficiary or beneficiaries to
receive such benefit shall be as follows and in the same priority:

  (1)   If a Participant has a surviving spouse at the time of such
Participant’s death, his designated beneficiary shall be such surviving spouse;
    (2)   If a Participant has no surviving spouse at the time of such
Participant’s death, his designated beneficiary shall be such Participant’s
executor or administrator of such Participant’s estate; or     (3)   If there is
no administrator of such Participant’s estate, his heirs at law.

8.5   Payments Pursuant to a Qualified Domestic Relations Order. To the extent
that a Participant’s benefits are partitioned under a Qualified Domestic
Relations Order (“QDRO”) pursuant to Section 13.2 hereof, the “alternate
payee’s” benefits shall be paid in cash, in a single lump sum, as soon as
administratively practicable following the later of (i) the date the QDRO is
approved by the Committee, or (ii) the date the alternate payee’s right to
receive a distribution of his Participant’s Company Credits Account is fully
vested as provided in Section 7.2 above. In the event that an alternate payee
dies prior to the date that his benefits are eligible for distribution
hereunder, his benefits shall be fully vested and shall be paid to the alternate
payee’s designated beneficiary as soon as administratively feasible following
his date of death. Payments made to an alternate payee, or an alternate payee’s
beneficiary, shall be in the form of a single lump sum cash payment.   8.6  
Payer of Benefits. To the extent the Trust Fund has sufficient assets, the
Trustee shall pay benefits to Participants or their beneficiaries, except to the
extent an Employer pays the benefits directly. To the extent the Trustee does
not or cannot pay benefits out of the Trust Fund, the benefits shall be paid by
an Employer. Any benefit payments made to a Participant or for his benefit
pursuant to any provision of the Plan shall be debited to such Participant’s
Individual Account. All benefit payments shall be made in cash.   8.7  
Unclaimed Benefits. In the case of a benefit payable to or on behalf of a
Participant, if the Committee after a reasonable search is unable to locate the
Participant or beneficiary to whom such benefit is payable, upon the Committee’s
determination thereof, such benefit shall be forfeited to the Company. The
Committee shall adopt procedures concerning the process that will be followed to
locate a Participant or beneficiary under this Section. Notwithstanding the
foregoing, if subsequent to any such forfeiture the Participant or beneficiary
to whom such benefit is payable makes a valid claim for such benefit within a

-25-



--------------------------------------------------------------------------------



 



    reasonable (as determined by and in the discretion of the Committee) period
of time following the date such benefit became payable, such forfeited benefit
shall be payable pursuant to the Plan provisions.

ARTICLE IX.
Transition Rules

9.1   Deferral Elections for Plan Years 2005 through 2008. After enactment of
Code Section 409A and pending the issuance of the Treasury Regulations pursuant
to such Code Section, deferral elections were administered in the following
manner:

  (a)   Participants were required to make an election to defer Base Salary
related to services performed in 2005 before December 31, 2004. Newly hired
employees who were eligible to participate in the Plan and individuals who were
promoted to a level of seniority that made them eligible to participate in the
Plan were permitted to file an election to defer Base Salary in a manner
consistent with IRS Notice 2005-1.     (b)   Participants were required to make
an election to defer a Bonus related to services performed in 2005 before
December 31, 2004. Newly hired employees who were eligible to participate in the
Plan and individuals who were promoted to a level of seniority that made them
eligible to participate in the Plan were permitted to file an election to defer
Bonuses in a manner consistent with IRS Notice 2005-1.     (c)   Participants
were required to make an election to defer Base Salary and Bonuses related to
services performed in 2006 before December 31, 2005. Newly hired employees who
were eligible to participate in the Plan and individuals who were promoted to a
level of seniority that made them eligible to participate in the Plan were
permitted to file an election to defer Base Salary and Bonuses in a manner
consistent with the Proposed Regulations issued under Code Section 409A.     (d)
  Participants were required to make an election to defer Base Salary and
Bonuses related to services performed in 2007 before December 31, 2006. Newly
hired employees who were eligible to participate in the Plan and individuals who
were promoted to a level of seniority that made them eligible to participate in
the Plan were permitted to file an election to defer Base Salary and Bonuses in
a manner consistent with the Treasury Regulations issued under Code
Section 409A.     (e)   Participants were required to make an election to defer
Base Salary and Bonuses related to services performed in 2008 before
December 31, 2007. Newly hired employees who were eligible to participate in the
Plan and individuals who were promoted to a level of seniority that made them
eligible to participate in the Plan were permitted to file an election to defer
Base Salary and Bonuses in a manner consistent with the Proposed Regulations
issued under Code Section 409A. In addition, during December 2008 designated
Participants were permitted to make elections to receive in service
distributions on designated distribution dates during the calendar year ending
December 31, 2009, provided such amounts were not

-26-



--------------------------------------------------------------------------------



 



otherwise payable during the calendar year ending December 31, 2008, subject to
the terms and conditions of such elections.

9.2   Distribution Elections.

  (a)   With respect solely to Grandfathered Benefits, Distribution elections
applicable to Grandfathered Benefits have been consistently administered as
filed by the Participant. Such elections have been modified only as permitted
under the Plan’s terms as applicable prior to the adoption of Code Section 409A.
    (b)   With respect to 409A Benefits. Effective with respect to the Plan
Years beginning on and after January 1, 2005, at the time a Participant made an
election to defer an amount attributable to 409A Benefits, the Participant was
required to make an election as to the form of distribution of such amount, as
provided in Section 8.3(c) hereof. If no such election was made, the
distribution of such amount will be in the form of a single lump sum cash
payment. For periods prior to January 1, 2008, elections under
Section 7.2(b)(4)(A) were made only during the Plan’s annual open enrollment
period.

ARTICLE X.
Administration of Plan

10.1   Appointment of Committee. The general administration of the Plan shall be
vested in the Committee, which shall be appointed by the Leadership Development
and Compensation Committee of the Company’s Board of Directors and shall consist
of one or more persons. Any individual, whether or not an employee of the
Company, is eligible to become a member of the Committee.   10.2   Term,
Vacancies, Resignation, and Removal. Each member of the Committee shall serve
until he resigns, dies, or is removed by the Leadership Development and
Compensation Committee of the Company’s Board of Directors. At any time during
his term of office, a member of the Committee may resign by giving written
notice to the Directors and the Committee, such resignation to become effective
upon the appointment of a substitute member or, if earlier, the lapse of thirty
(30) days after such notice is given as herein provided. At any time during his
term of office, and for any reason, a member of the Committee may be removed by
the Directors with or without cause, and the Directors may in their discretion
fill any vacancy that may result therefrom. Any member of the Committee who is
an employee of an Employer shall automatically cease to be a member of the
Committee as of the date he ceases to be employed by an Employer.   10.3  
Self-Interest of Committee Members. No member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself under the
Plan (including, without limitation, Committee decisions under Article II) or to
vote in any case in which his individual right to claim any benefit under the
Plan is particularly involved. In any case in which a Committee member is so
disqualified to act and the remaining members cannot agree, the Directors shall
appoint a temporary substitute member to exercise all the powers of the
disqualified member concerning the matter in which he is disqualified.

-27-



--------------------------------------------------------------------------------



 



10.4   Committee Powers and Duties. The Committee shall administer and enforce
the Plan according to the terms and provisions hereof and shall have all powers
necessary to accomplish these purposes, including, but not by way of limitation,
the complete and absolute discretion to construe all provisions of the Plan and
make all factual determinations and the right, power, authority, and duty:

  (a)   To make rules, regulations, and bylaws for the administration of the
Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Committee;     (b)   To construe in its sole discretion all
terms, provisions, conditions, and limitations of the Plan;     (c)   To correct
any defect or to supply any omission or to reconcile any inconsistency that may
appear in the Plan in such manner and to such extent as it shall deem in its
discretion expedient to effectuate the purposes of the Plan;     (d)   To employ
and compensate such accountants, attorneys, investment advisors, and other
agents, employees, and independent contractors as the Committee may deem
necessary or advisable for the proper and efficient administration of the Plan;
    (e)   To determine in its sole discretion all questions relating to
eligibility;     (f)   To establish or designate Investment Funds as provided in
Article V;     (g)   To determine whether and when there has been a termination
of a Participant’s employment with an Employer, and the reason for such
termination;     (h)   To make a determination in its sole discretion as to the
right of any person to a benefit under the Plan and to prescribe procedures to
be followed by distributees in obtaining benefits hereunder; and     (i)   To
receive and review reports from the Trustee as to the financial condition of the
Trust Fund, including its receipts and disbursements.

Notwithstanding the preceding, with respect to amounts attributable to 409A
Benefits and with respect to administration of the Plan on and after January 1,
2005, the Committee shall act to administer and interpret the Plan in compliance
with Code Section 409A and all related guidance issued pursuant to such Code
Section.

10.5   Claims Review.

  (a)   In any case in which a claim for Plan benefits of a Participant or
beneficiary is denied or modified, the Committee shall furnish written notice to
the claimant within ninety (90) days (or within 180 days if additional
information requested by the Committee necessitates an extension of the
ninety-day period and, in which case, the claimant shall be informed of such
extension prior to the end of the initial ninety (90)-day period), which notice
shall:

-28-



--------------------------------------------------------------------------------



 



  (1)   State the specific reason or reasons for the denial or modification;    
(2)   Provide specific reference to pertinent Plan provisions on which the
denial or modification is based;     (3)   Provide a description of any
additional material or information necessary for the Participant, his
beneficiary, or representative to perfect the claim and an explanation of why
such material or information is necessary; and     (4)   Explain the Plan’s
claim review procedure as contained herein.

  (b)   In the event a claim for Plan benefits is denied or modified, if the
Participant, his beneficiary, or a representative of such Participant or
beneficiary desires to have such denial or modification reviewed, he must,
within sixty (60) days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. In connection with such request, the Participant, his
beneficiary, or the representative of such Participant or beneficiary may review
any pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing. Within sixty (60) days following such
request for review the Committee shall, after providing a full and fair review,
render its final decision in writing to the Participant, his beneficiary, or the
representative of such Participant or beneficiary stating specific reasons for
such decision and making specific references to pertinent Plan provisions upon
which the decision is based. If special circumstances require an extension of
such sixty-day period, the Committee’s decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review.
If an extension of time for review is required, written notice of the extension
shall be furnished to the Participant, beneficiary, or the representative of
such Participant or beneficiary prior to the commencement of the extension
period.     (c)   Compliance with the claims review procedures set forth in this
Section shall be a condition precedent to the filing of a lawsuit by a
Participant, his beneficiary, or any person claiming through a participant or
beneficiary in connection with a Plan benefit, and a failure to timely exhaust
the administrative remedies set forth herein shall bar any such proceeding in
federal or state court.

10.6   Employer to Supply Information. An Employer shall supply full and timely
information to the Committee, including, but not limited to, information
relating to each Participant’s Compensation, age, retirement, death, or other
cause of separation from service and such other pertinent facts as the Committee
may require. When making a determination in connection with the Plan, the
Committee shall be entitled to rely upon the aforesaid information furnished by
an Employer.   10.7   Indemnity. To the extent permitted by applicable law, the
Company and each Participating Employer shall indemnify and hold harmless each
member of the Committee and other employees of an Employer to whom Plan
administrative functions have been delegated by the Committee against any and
all expenses and liabilities arising out of such individual’s

-29-



--------------------------------------------------------------------------------



 



    administrative functions or fiduciary responsibilities under or incident to
the Plan, including any expenses and liabilities that are caused by or result
from an act or omission constituting the negligence of such individual in the
performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such individual’s own gross
negligence or willful misconduct. Expenses against which such individual shall
be indemnified hereunder shall include, without limitation, the amounts of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought or
settlement thereof.

ARTICLE XI.
Purpose and Unfunded Nature of the Plan

11.1   Purpose of Plan. The Company, as Plan sponsor, intends and desires by the
adoption and maintenance of the Plan to recognize the value to the Company of
the past and present services of employees covered by the Plan and to encourage
and ensure their continued service with the Company and Participating Employers
by making more adequate provision for their future retirement security.   11.2  
Unfunded Nature of Plan. The Plan is intended to constitute an unfunded,
unsecured plan of deferred compensation for a select group of management or
highly compensated employees of an Employer. Further, it is the intention of the
Company, as Plan sponsor, that the Plan be “unfunded” for purposes of the Code
and Title I of ERISA. The Plan constitutes a mere promise by an Employer to make
benefit payments in the future. Plan benefits herein provided are to be paid out
of an Employer’s general assets, and Participants shall have the status of
general unsecured creditors of an Employer.   11.3   Funding of Obligation.

  (a)   The adoption of this Plan and any setting aside of amounts by the
Employers with which to discharge their obligations hereunder shall not be
deemed to create a trust; legal and equitable title to any funds so set aside
shall remain with the Employers, and any recipient of benefits hereunder shall
have no security or other interest in such funds. Any and all funds so set aside
shall remain subject to the claims of the general creditors of the Employers,
present and future. This provision shall not require the Employers to set aside
any funds, but the Employers may set aside funds if they choose to do so.    
(b)   The Company, in its capacity as Plan sponsor and in its sole discretion,
may establish the Trust and enter into the Trust Agreement. Any such Trust, and
any assets held by such Trust, to assist the Company and Participating Employers
in meeting their obligations under the Plan shall be a “rabbi trust.” The
Employers may transfer money or other property to the Trustee, and the Trustee
shall pay Plan benefits to Participants and their beneficiaries out of the Trust
Fund unless otherwise paid by the Company. In such event, the Company shall
remain the owner of all assets in the Trust Fund, and the assets held in the
Trust Fund shall be subject to the claims of Company creditors if the Company
becomes “insolvent” as described in

-30-



--------------------------------------------------------------------------------



 



      Subsection (c) below. No Participant or beneficiary shall have any
preferred claim to, or any beneficial ownership interest in, any assets of the
Trust Fund.     (c)   The Company shall be considered “insolvent” if (i) the
Company is unable to pay its debts as they become due or (ii) the Company is
subject to a pending proceeding as a debtor under the United Sates Bankruptcy
Code (or any successor federal statute).     (d)   The chief executive officer
of the Company and the Directors shall each have the duty to inform the Trustee
in writing if the Company becomes insolvent. Such notice given under the
preceding sentence by any one party shall satisfy each party’s duty to give
notice. When so informed, the Trustee shall suspend payments to the Participants
and beneficiaries and hold the assets for the benefit of the Company’s general
creditors. If the Trustee receives a written allegation that the Company is
insolvent, the Trustee shall suspend payments to the Participants and
beneficiaries and hold the Trust Fund for the benefit of the Company’s general
creditors and shall determine within the period specified in the Trust
Agreement, or, in the absence of a specified period, within a reasonable period
of time, whether the Company is insolvent. If the Trustee determines that the
Company is not insolvent, the Trustee shall resume payments to the Participants
and beneficiaries. In the case of insolvency of the Company or any Affiliate
designated to participate in the Plan pursuant to Section 11.1, only the assets
contributed to the Trust, if any, by the Company or such Affiliate, whichever is
insolvent, shall be subject to the claims of such insolvent entity.     (e)  
All expenses incident to the administration of the Plan and Trust, including but
not limited to, legal, accounting, Trustee fees, and expenses of the Committee,
may be paid by the Company and, if not so paid, shall be paid by the Trustee
from the Trust Fund, if any.     (f)   All income, profits, recoveries,
contributions, forfeitures and any and all moneys, securities, and properties of
any kind at any time received or held by the Trustee, if any, shall be held for
investment purposes as a commingled Trust Fund pursuant to the terms of the
Trust Agreement. The Committee shall maintain Accounts in the name of each
Participant, but the maintenance of Accounts designated as Accounts of a
Participant shall not mean that such Participant shall have a greater or lesser
interest than that due him under the terms of the Plan and shall not be
considered as segregating any funds or property from any other funds or property
contained in the commingled fund.

ARTICLE XII.
Participating Entities

12.1   Designation of Participating Employers.

  (a)   The Committee may designate any Employer as eligible to participate in
the Plan by written instrument delivered to the Company and the designated
Employer. Such written instrument shall specify the effective date of such
designated participation, may incorporate specific provisions relating to the
operation of the Plan that apply to

-31-



--------------------------------------------------------------------------------



 



      the designated Employer only, and shall become, as to such designated
Employer and its employees, a part of the Plan. Each designated Employer shall
be conclusively presumed to have consented to its designation and to have agreed
to be bound by the terms of the Plan and any and all amendments thereto upon its
submission of information to the Committee required by the terms of or with
respect to the Plan; provided, however, that the terms of the Plan may be
amended so as to increase the obligations of an Employer only with the consent
of such Employer, which consent shall be conclusively presumed to have been
given by such Employer upon its submission, after receipt of notice of any such
amendment, of any information to the Committee required by the terms of or with
respect to the Plan.     (b)   Except as modified by the Committee in the
written instrument described in Subsection (a) above, the provisions of this
Plan shall be applicable with respect to each Participating Employer separately,
and amounts payable hereunder for or on behalf of a Participant shall be paid by
the Participating Employer that employs such Participant.     (c)   Any
Participating Employer may, by appropriate action of its officers without the
need for approval of its board of directors or noncorporate counterpart or the
Committee, the Company, or the Directors, terminate its participation in the
Plan. Moreover, the Committee may, in its discretion, terminate a Participating
Employer’s participation in the Plan at any time by giving written notice to
such Participating Employer and the Company.

ARTICLE XIII.
Miscellaneous

13.1   Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Company and any person or to be
consideration for the employment of any person. Nothing herein contained shall
be deemed to give any person the right to be retained in the employ of the
Company or to restrict the right of the Company to discharge any person at any
time, nor shall the Plan be deemed to give the Company the right to require any
person to remain in the employ of the Company or to restrict any person’s right
to terminate his employment at any time.   13.2   Alienation of Interest
Forbidden. The interest of a Participant or his beneficiary or beneficiaries
hereunder may not be sold, transferred, assigned, or encumbered in any manner,
either voluntarily or involuntarily, and any attempt to so anticipate, alienate,
sell, transfer, assign, pledge, encumber, or charge the same shall be null and
void, nor shall the benefits hereunder be liable for or subject to the debts,
contracts, liabilities, engagements, or torts of any person to whom such
benefits or funds are payable, nor shall they be an asset in bankruptcy or
subject to garnishment, attachment, or other legal or equitable proceedings. The
preceding notwithstanding, the Committee shall comply with the terms and
provisions of a QDRO as defined in ERISA Section 206(d).   13.3   Withholding.
All Compensation Deferrals, Company Credits, and benefit payments provided for
hereunder shall be subject to applicable withholding and other deductions as

-32-



--------------------------------------------------------------------------------



 



    shall be required of an Employer under any applicable local, state, or
federal law as such laws are interpreted by the Company.   13.4   Amendment and
Termination.

  (a)   Amendment and Termination with Respect to Grandfathered Benefits. This
paragraph applies solely with respect to Grandfathered Benefits. The Directors
have the absolute and unconditional right to amend the portion of the Plan that
affects Grandfathered Benefits at any time and may from time to time, in their
discretion, amend, in whole or in part, any or all of the provisions of the Plan
relating to Grandfathered Benefits; provided, however, that any amendments to
the Plan that do not have a significant cost impact on the Company, whether or
not retroactive, may be made by the Committee; and provided, further, that no
amendment may be made that would reduce a Participant’s Vested Interest in the
amounts credited to his Individual Accounts as of the date of adoption of such
amendment. The Directors have the absolute and unconditional right to terminate
the Plan solely with respect to Grandfathered Benefits at any time on behalf of
the Company and each Participating Employer. In the event that the Plan is so
terminated, notwithstanding any other form of benefit elected by the
Participant, the balance of each Participant’s Grandfathered Benefits shall be
paid to such Participant or his designated beneficiary in the manner selected by
the Committee in its discretion (notwithstanding any other form of benefit
elected by such Participant), which may include the payment of a single lump sum
cash payment, in full satisfaction of all of such Participant’s or beneficiary’s
Grandfathered Benefits hereunder.     (b)   Amendment and Termination with
Respect to 409A Benefits. The Company may amend or terminate the portion of the
Plan that is subject to Code Section 409A upon occurrence of any one of the
following events:

  (1)   Within twelve (12) months of the Company’s dissolution, taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participants’ gross income in the latest of:

  (A)   The calendar year in which Plan termination occurs;     (B)   The
calendar year in which such amounts are no longer subject to a substantial risk
of forfeiture; or     (C)   The first calendar year in which payment of such
amounts is administratively practicable.

  (2)   Within the thirty (30) days preceding or the twelve (12) months
following a Change of Control, provided all substantially similar arrangements
(within the meaning of Code Section 409A and related guidance issued thereunder)
sponsored by the Company are also terminated, so that the Participant and all
participants under substantially similar arrangements are required to receive

-33-



--------------------------------------------------------------------------------



 



      all amounts of compensation deferred under the terminated arrangements
within twelve (12) months of the date of termination of the arrangements.    
(3)   At the discretion of the Company, provided that all of the following
requirements are satisfied:

  (A)   All arrangements sponsored by the Company that would be aggregated with
any terminated arrangement under Treasury Regulation Section 1.409A-1(c), if the
same Participant participated in all of the arrangements, are terminated;    
(B)   No payments other than payments that would be payable under the terms of
the arrangements if the termination had not occurred are made within twelve
(12) months of the termination of the arrangements;     (C)   All payments are
made within twenty-four (24) months of the termination of the arrangements; and
    (D)   The Company does not adopt a new arrangement that would be aggregated
with any terminated arrangement under Treasury Regulation Section 1.409A-1(c),
if the same Participant participated in both arrangements, at any time within
three (3) years following the date of termination of the arrangement.

  (4)   Such other events and conditions as the Commissioner of Internal Revenue
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

13.5   Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable,
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.   13.6   Governing Laws. All
provisions of the Plan shall be construed in accordance with the laws of the
State of Texas except to the extent preempted by federal law.

Executed this      10th      day of December, 2008.

            DELL INC.
      By:   /s/ Kathleen O. Angel       Name:   Kathleen O. Angel      Title:  
Director, Global Benefits     

-34-